Citation Nr: 1608411	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2011, the Veteran filed a claim of entitlement to service connection for asthma.  However, an August 2013 private treatment record indicates that the Veteran's treating physician questioned the diagnosis of asthma.  Accordingly, the Board has recharacterized the Veteran's service connection claim as one for any respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
  

REMAND

In a September 2011 rating decision, the RO denied the Veteran's service connection claim for asthma, and the Veteran perfected an appeal.  In an April 2014 decision, the Board likewise denied the Veteran's service connection claim.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2015 memorandum decision, the Court vacated the Board's April 2014 decision and remanded the claim for further consideration.  The Court held that the Board's statement of reasons and bases was inadequate because the Board failed to respond to the Veteran's challenge as to the adequacy of the rationale provided in support of an August 2011 VA examiner's negative etiological opinion.  Specifically, the Veteran asserted that the examiner's conclusion that the Veteran's asthma was caused by local allergens was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

During the August 2011 VA examination, the Veteran reported receiving a diagnosis of asthma in 1994 or 1995 after experiencing symptoms of wheezing and difficulty catching his breath, which worsened in the summer when helping with chores on his father's farm.  He denied any childhood breathing difficulty or symptoms during active duty.  The Veteran stated that he believed his asthma was caused by various exposures during service, including thick, hot, charcoal-colored air in the area near Bahrain; dust, debris, and possibly asbestos from demolishing and rebuilding a ship after a fire; and fumes from painting, chipping, and working on terrazzo flooring.  The diagnosis was asthma, which was manifested by symptoms of wheezing and tightness in the chest.  The Veteran indicated that his asthma symptoms occurred on a daily basis, usually with physical activity.  It was also noted that the Veteran had a history of "mild allergy symptoms in the spring of the year with itchy watery eyes."  The examiner opined that the Veteran's asthma was "less likely than not . . . related to a specific exposure event experienced . . . during service in Southwest Asia," and provided the following rationale:
 
Normal separation examination for lungs and chest, normal chest x-ray.  Veteran denies any breathing symptoms while on active duty.  His asthma he reports began in 1994 or 1995 while helping his father on his farm and more likely relates to local allergens.  

Private treatment records dated through August 2013 indicate that the Veteran had no known allergies.  Nevertheless, during the August 2011 VA examination, the Veteran apparently reported mild allergy symptoms in the spring, manifested by itchy, watery eyes.  The examination report indicates that the Veteran's asthma, on the other hand, was manifested by daily symptoms of wheezing and chest tightness, which usually occurred with physical activity.  Thus, the examiner's opinion that the Veteran's daily asthma symptoms were caused by seasonal allergens is inconsistent with the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in August 2013, the Veteran submitted, in relevant part, the following private medical opinion:

[The Veteran has a] clinical history of possible exercise-induced asthma with an environmental exposure which could lead to reactive airway dysfunction syndrome.

At this point in time, I think the diagnosis of asthma is not clear-cut.  He has only had two spirometries in our system, both of these are completely normal. . . . I think documenting the presence of absence of inducible airway obstruction is necessary.  A methacholine challenge was described to [the Veteran] and he is willing to proceed with this.  This will be done at his earliest convenience.  I think, if the methacholine challenge is negative, then airway issues are essentially ruled out.  Certainly in either asthma or reactive airway dysfunction syndrome a positive methacholine challenge would be expected and a link has been clearly documented to airway issues in individuals who served in the Gulf War.  

Private treatment records indicate that the Veteran underwent a methacholine challenge in August 2013, and the results were positive for "bronchial hyperresponsiveness."  

In the July 2015 memorandum decision, the Court directed to Board to "consider whether, in light of the private examiner's opinion, further medical development is necessary."  The Board concludes that on remand, the examiner must specifically consider and discuss the August 2013 methacholine challenge test results and the opinion of the Veteran's private treatment provider.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine the nature and etiology of a current respiratory disorder.  The claims file, including all electronic records, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed respiratory disorder is related to the Veteran's active military service.  In doing so, the examiner must specifically consider and discuss the August 2013 opinion of the Veteran's private treatment provider and subsequent methacholine challenge test results.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a respiratory disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




